Hart, J., (after stating the facts). It is first insisted that the court erred in instructing the jury that the burden of proof was upon the plaintiff. We do not think so. In an action of replevin to recover the possession of personal property the plaintiff is required to prove the ownership and right of possession. Ellis v. Caruthers, 137 Ark. 134. It is also insisted that there was no evidence to prove the value of the hogs. It appears from the record that the hogs were sold for the sum of $10, and this was sufficient to establish their value. -It is next insisted that the evidence is not legally sufficient to support the verdict. The ordinance in question declares it to be unlawful for the owner of hogs and certain other named animals to suffer or permit any such animal to run at large within the incorporate limits of the city of Benton, Ark. The ordinance was passed pursuant to a special act of the Legislature of 1915. Acts of 1915, p. 812. Section 1 of this act provides for the impounding of certain animals, including hogs, found to be running at large in a city or town, whether owned by a resident of such city or town or a nonresident thereof. The hogs in question were impounded under an ordinance duly passed by the city of Benton under the provisions of this special statute. The hogs were found running at large within the corporate limits- of the city, and were duly impounded and sold in the manner provided by the ordinance. The owner of the hogs refused to pay the charges- against them as provided by the special statute and ordinance in question. Hence it cannot be said that the evidence is not legally sufficient to warrant the verdict. It follows that the judgment will be affirmed.